940 N.E.2d 1157 (2011)
PEOPLE State of Illinois, respondent,
v.
Phillip E. LaPOINTE, petitioner.
No. 111395.
Supreme Court of Illinois.
January 26, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. LaPointe, case No. 2-08-0236 (10/22/10), affirming an order denying defendant's third application for leave to file a second petition for post-conviction relief. The appellate court is directed to remand to the circuit court to allow defendant the opportunity to file a successive post-conviction petition limited only to the issue of whether trial counsel was ineffective in failing to file a motion to withdraw defendant's guilty plea on the grounds stated in defendant's alleged September 23, 1978 letter to counsel. (See slip op. at 2-3). If defendant so chooses to file a successive petition for post-conviction relief, as limited, the circuit court will then consider that successive petition pursuant to 725 ILCS 5/122-2.1, 122-4 to 122-6. This order does not express any opinion on the merits of defendant's contentions or his entitlement to any form of relief. If defendant chooses not to file a successive post-conviction petition, as limited, within 60 days, the circuit court shall so notify the appellate court, which may then reinstate its judgment.